Title: To Thomas Jefferson from Edmond Charles Genet, 30 October 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Newyork Le 30. 8bre. 1793. L’an 2e. de la republique française.

Des Traitres viennent de livrer aux ennemis de la france une portion intéressante de St. Domingue. Quelques bons Citoÿens qui ont mieux aimé S’expatrier et abandonner leur fortune que de prêter à une puissance étrangère un Serment qu’ils ne devoient qu’a la republique française, m’ont apporté cette nouvelle. Ainsi, Monsieur, cette Colonie dans la quelle un Decret de la Convention nationale venoit d’admettre vos vaisseaux aux mêmes Conditions que les nôtres; Cette Colonie qui étoit depuis dix ans le principal aliment de votre agriculture et de votre navigation; Cette Colonie enfin qui vous fournissoit les moyens de payer vos relations avec l’Europe, Touche au moment d’être perdüe pour vous Comme pour nous.
La Prise de possession que viennent d’effectuer les anglais d’une partie de cette Isle n’est qu’une Suite du plan qui Se combine depuis deux ans entre les Colons des isles du vent et des isles Sous le vent pour Se livrer aux anglais et aux espagnols. C’est par une suite de ce plan que l’etendart de la rebellion a flotté pendant quatre mois aux isles du vent. C’est à la demande des Colons eux mêmes, C’est d’après une députation qu’ils ont eû l’impudence d’envoyer publiquement à Londres, qu’une flotte considérable avoit été envoyée par le Ministère de St. James pour mettre le siége devant la Martinique, qui ainsy que Jérémie n’existeroit
 
plus ni pour vous, ni pour nous, S’il ne S’y étoit Trouvé de braves patriotes qui ont Sû repousser les traitres, et les Tirans que le même interêt avoit Coalisé.
Les hommes qui ont appellé les anglois et les espagnols dans St. Domingue Sont liés avec un grand nombre de ces mêmes Colons que par pitié, par bonté les Etats unis ont accueillis, que par égard pour les vertus charitables de vos Concitoyens, j’ai moi même Secouru de Concert avec eux. C’est Sur cette Terre de liberté que Se sont formés tous les projets, que Se Sont concertés tous Les plans contre révolutionnaires qui viennent de S’executer. C’est d’ici que Sont partis Tous les émissaires qui Sont allés Traiter avec nos ennemis et la joie que manifestent en ce moment un grand nombre de Colons ne laisse pas de doute Sur leur complicité.
Cette conspiration étoit liée avec l’arrivée de L’Escadre de la Republique dans les Etats unis sous la conduite de galbaud. Les Scelerats qui avoient fait la guerre aux Citoÿens réintégrés dans les Droits de l’homme par la loi du 4. avril, Travailloient ici, Comme dans la Colonie à égarer cette escadre et Se flattoient de la livrer aux nombreux Contre révolutionnaires refugiés dans vos Ports, de la ramener à st. Domingue, et de Concourir avec elle à l’exécution des infâmes projets qui viennent de S’effectuer. La decouverte de leur Correspondance, la saisie légale de leurs papiers et leur fuite dans le Canada depuis que j’ai éventé leurs forfaits ne m’ont prouvé que trop la réalité de cette Conjuration dans le renversement de la quelle J’ai été si bien secondé par le vertueux gouverneur et le digne maire de New york. Cependant je ne suis point au Terme de mes peines, ces hommes qui vouloient entièrement corrompre nos forces navales, méditent de nouveaux Projets et Conspirent actuellement non Seulement Contre leur patrie, mais encore Contre votre propre indépendance et votre propre sûreté; peuplant Toutes vos villes maritimes, ils S’efforcent d’y pervertir l’opinion publique, en la dirigeant vers leur Sistême de royalisme, ils Se coalisent avec les émigrés, avec les agens des ci devant princes françois, avec les anglois, s’avoüent hautement les Sujets de ces derniers ou du prétendu Louis XVII, grossissent le parti de cette nation qui n’a pas encore perdû l’espoir de vous reconquérir et Se rendent Les instrumens les plus actifs du Sistême de domination universelle à la quelle aspire cette puissance audacieuse Sur tous les Etablissemens de l’amerique.
Enfin ne pouvant modérer leur Caractère remuant et agitateur aigri par l’infortune, Ils deviennent dangereux même pour la Sûreté, pour l’existence morale de vos Etats du Sud. Propageant eux mêmes des principes Contre les quels ils declament Sans circonspection, environnés de noirs et de mulâtres qui ont gouté le fruit Savoureux de la Liberté, ils peuvent donner lieu à des mouvemens. Ce sont eux qui par
 
la publication irrefléchie des mesures que leur rebellion a provoquées et peutêtre malheureusement provoquera encore, fournissent à vos Planteurs du Sud l’aliment des allarmes continuelles qu’ils éprouvent; Ce sont eux qui leur faisant craindre Sans cesse une insurrection parmi Leurs esclaves, refroidissent par le sentiment puissant de leur interêt, les sentimens d’amitié que leur patriotisme les portoit à avoir pour la france. C’est à Charlestown Surtout que leur prodigieuse multiplication est devenüe dangereuse tant pour vous même que pour ma patrie. C’est là qu’on les voit Se permettre audacieusement les provocations les plus indécentes et les calomnies les plus atroces contre les agens de la republique; C’est là ainsy qu’a Philadelphie et à Baltimore qu’on les voit se porter envers les fonctionnaires publics d’une patrie qu’ils ont reniée, aux menaces les plus insolentes, et que leur grand nombre a jusqu’ici assuré l’impunité de leurs attentats.
La france votre amie apprendra Sans doute avec peine que de tels hommes Soient non seulement Tolérés, mais encore qu’ils tiennent des assemblées publiques à Charlestown, à Baltimore, à Philadelphie, à Newyork et qu’ils y repandent impunément des journaux remplis d’invectives et de Calomnies contr’elle et Contre Ses délégués. Sans doute je n’ai pas droit d’exiger contr’eux des mesures répressives, mais je puis au moins exprimer le voeu du representant de la nation française. Il me paroit indispensable autant pour votre tranquillité que pour les interêts de la france que le gouvernement féderal prenne dans Sa Sagesse des mesures promptes pour faire avorter les Complots que je viens de lui dénoncer et pour éviter autant qu’il Se pourra que le sol de la Liberté ne Soit point Souillé par la Lave que le volcan de st. Domingue y a jetté et qui ne peut y repandre que le poison de l’aristocratie et du Royalisme. Pourquoi ces hommes dangereux choisissent-ils de préférence le Territoire de la liberté Si ce n’est pour la Compromettre ou Conspirer Contr’elle? S’ils ne vivifient ni votre commerce, ni votre agriculture, S’ils ne peuvent que vicier votre éxistence morale et politique et diviser votre fédération en deux parts, pourquoi ne seroient ils pas à l’avenir envoyés Sur les Terres des rois vos voisins dont ils S’avouent les esclaves? L’Espagne leur offre la molesse de ses villes; l’orgueil anglois leur tend les bras; ils ont à leur porte des Compagnons de Servitude et des rivaux en barbarie, et c’est icy qu’ils portent leurs pieds liberticides et corrupteurs! Pardonnéz, Monsieur, à l’indignation qui m’opresse, à l’amour de ma patrie qui m’isole peutêtre de la Sensibilité; mais la Saison des Tempéramens n’existe plus; Le régime de la Liberté veut des hommes, on en exclut Comme à sparte tout ce qui ne promet pas de l’être; la gazette de la Caroline du Sud repand des bruits et des Soupçons; une Coalition atroce fait dénoncer nos républicains comme des
 
Conspirateurs et nos magistrats comme des brandons incendiaires. C’est votre intervention que je réclame, Monsieur; vous que j’avertis si Souvent des vrais rapports de notre esprit avec les autres peuples; vous à qui j’ai notifié officiellement le Décret d’avril qui dément des Calomnies trop accreditées parmi vous. Les grandes destructions par Toute la france Sont dües à des resistances étonnantes; nous étions déterminés à ne composer avec aucun principe reconnu pour vrai. Le tumulte fut grand, parceque les abus étoient monstrueusement accumulés; mais où ont ils vû ces Calomniateurs insensés, que nous veuillions forcer les revolutions dans le sein des peuples et introniser nos Principes à la lueur des incendies et avec le Couteau des assassins? Où ont-ils vû que Les républicains français ayent meprisé les loix et méconnu Les autorités? Il est Temps, Monsieur, que vous préveniés la formation d’un autre Coblentz dans votre Sein; il est Temps que la nation française soit connüe à fond et vengée des insultes de ces émigrés pervers rejettés du monde entier; il est Temps que vous mettiéz en vigueur des loix que vos Legislateurs ont faites pour empêcher que l’intrusion des émigrés étrangers ne devienne un fardeau pour la société, car bientôt les patriotes de 1775 ne seront plus rien dans le paÿs qu’ils ont créé, l’arbre de la Liberté dont Les racines ont été arrosées de leur Sang ne Couvrira plus de Son ombre que Ses plus cruels ennemis. Ferméz vos ports à Tous ces hommes vils qui viennent Chéz vous pour y jouir des bienfaits d’un régime qu’ils ont Trahi dans leur Patrie et qu’ils Trahiraient également icy lorsque les évenemens qui s’accumulent vous auront mis dans la nécéssité de prendre part à la Lutte de la Liberté Contre la Tirannie. Cette époque, Monsieur, marquée par la destinée qui Se joüe des mesures que prennent les foibles humains pour éviter des maux souvent réels, mais plus Souvent illusoires S’approche chaque jour. La liberalité et le desinteressement de nos procédés envers vous, la Circonspection de nos Demandes, la politique que vous avéz observé n’ont Conduit à rien; vous êtes Compris dans la Conjuration des tirans et votre ancien maitre Se repait déja de l’idée de tirer de vous un vengeance éclatante. Des avis que je crois Certains m’instruisent que le gouvernement Brittanique ayant appris la défaite de Gardner à la Martinique a resolu de faire une seconde tentative Sur cette Colonie. Les ordres sont déjà donnés à plusieurs vaisseaux et à plusieurs régimens de se tenir prêts à partir pour cette destination. D’autres expéditions Secretes Se préparent. L’ordre est donné de Lever des troupes dans le Canada, dans l’acadie et dans toutes les possessions anglaises du nord de l’amérique. Plusieurs officiers envoyés par le Lord Dorchester et par Simpcoe parcourent vos Etats pour observer vos mouvemens ou constater votre état d’indéfence; les Espagnols agissent de leur Côté et Tout annonce que les
 
Cours de Londres et de Madrid Sont déterminées à vous attaquer Sans ménagement ou à vous impôser des Conditions Si humiliantes, que Le peuple américain ne sauroit jamais y Souscrire.
Dans cet état des Choses il est de mon devoir de vous représenter qu’il n’est pas probable que le nombre de bons Citoyens qui ont jusqu’ici défendû nos Colonies puisse résister à toutes les forces tant intérieures qu’exterieures qui les menacent et que ces possessions précieuses que les loix de la Convention nationale ont rendües aussi intéressantes pour votre Commerce que pour le nôtre touchent au moment d’être perdües pour vous Comme pour nous. La république française a le droit d’espérer dans une pareille Circonstance que la garantie que vous avéz promise à cet égard ne sera pas entierement illusoire et que vous vous empresseréz de l’effectuer par des secours directs par des diversions ou bien enfin par des demonstrations imposantes avec le même Zêle qu’elle défendra votre indépendance Si elle est attaquée. Vos engagemens et le partage fraternel que nous faisons avec vous de ces sources fécondes de richesses vous font un devoir de vous montrer. Votre navigation vous en impose la nécéssité et votre interêt doit vous presser de vous entendre promptement avec nous Sur les mesures à prendre en Commun, puisque le danger pèse également Sur nous et Sur vous. La neutralité dont nous aurions souhaité nous mêmes que votre pavillon fut revêtu n’est qu’un vain mot qui n’abuse plus la Crédulité publique; vous êtes dans un état de guerre indeterminé bien plus dangereux qu’un état de guerre déclarée. L’angleterre ne veut point que votre commerce prospere tandis que le sien languit, elle ne veut point que ses matelots qui deviennent plus rares de Jour en Jour trouvent sur vos vaisseaux un azyle contre la presse; Elle insulte en Conséquence le signe de votre souveraineté sur toutes les mers. Elle prend impunément vos vaisseaux, ou y presse vos matelots; elle excite au nord les indiens contre vos Citoÿens; tandis que les Espagnols les arment contre eux au Sud, ces deux puissances vous font une guerre Sanglante Sous le nom de ces Sauvages, elles font avorter ou prolongent avec perfidie toutes les négociations que vous entaméz pour rétablir la paix avec eux, la première retient impudemment au mépris des Traités garantís par la france, des forts qui leur servent à alimenter ces barbares; et toutes deux attaquent en amérique les posséssions de la france que la religion des traités vous force de défendre Sans qu’il Soit necéssaire même que nous vous en requérions. Tous ces faits doivent vous convaincre qu’il ne vous reste plus que deux partis à prendre et que vous devéz vous courber sous le poids de vos anciens fers; passer humblement Sous les fourches caudines que les Rois d’angleterre et d’Espagne vous préparent, vous jetter dans les bras liberticides de ces Vampires politiques, au prix de votre honneur, ou bien Si l’esprit de 1775 n’a point encore fui de cette Contrée,
 
avertir votre souverain qu’il est temps qu’il Se lève avec majesté, qu’il est temps que votre Jeunesse aille prendre dans vos arsenaux les armes que leurs pères y ont déposées avec leurs lauriers impérissables pour défendre s’il le faut avec la france la liberté et l’indépendance des peuples le bonheur du genre humain.
